DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to Maki-Ontto (2016/0190883) being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreximaier (2007/0024141) and further in view of Rinholm et al (2005/0184611) (hereinafter “Rinholm”) and Maki-Ontto et al (2016/0190883) (hereinafter “Maki-Ontto”).
Regarding claim 1, Dreximaier discloses a rotor (fig.1a:1) for a permanent magnet motor ([0017]), comprising: a rotor body ([0022]) having a cylindrical surface ([0024]) having a circumference ([0024]); a plurality of magnets (6) disposed on the cylindrical surface, the plurality of magnets including separates magnet pieces (magnets 6, fig.1a) disposed along the 
Rinholm teaches wherein a minimum spacing ([0034]) defined between two adjacent magnet retainers (46, fig.2) is larger than a dimension (spacing of magnet 32, fig.2) of each of 
Maki-Ontto teaches rotor body (fig.2, rotor 200) having a longitudinal length (longitudinal length of rotor 200, fig.2), separate magnet pieces (208, [0022]) disposed along the longitudinal length of the rotor body (fig.2, across length of 200, [0022-0024]), each of the plurality of magnets (magnet 2008, fig.2) is installable generally radially (magnet 208 as shown are radially installed, see fig.2) into the rotor body (rotor core 202, fig.2) between two adjacent magnet retainers (206, fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dreximaier and Rinholm to include the rotor with longitudinal length and magnet radial installation of Maki-Ontto to provide the advantage of increasing the size of the rotor thereby 
Regarding claim 2, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, wherein the angled faces are planar (Dreximaier fig.1a:7). 
Regarding claim 3, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 2, wherein the angled faces (Dreximaier front 7 of 10, fig.1a) extend a portion (Dreximaier portion of 7, fig.1a) of the distance between the base (base of 6) and the top (Dreximaier top of 6).
Regarding claim 4, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 2, wherein the angled faces (Dreximaier fig.1a:7) extend the entire distance between the base and the top (Dreximaier [0019]).
Regarding claim 5, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, wherein the spacing (Dreximaier fig1a: spacing between, 10) between neighboring ones of the plurality of magnet retainers (Dreximaier 10, fig.1a) is greater than the width of each of the separate magnet pieces (Dreximaier 6, fig.1a) at the base (Rinholm [0034]).
Regarding claim 6, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, wherein the spacing between neighboring ones of the plurality of magnet retainers (Dreximaier fig.1a:10) is less than the width of each of the magnets separate pieces (Dreximaier 6, fig.1a) at the base (Rinholm [0034]).
Regarding claim 7, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, wherein the angled faces (Dreximaier fig.1a:7) of the plurality of magnet retainers are smooth (Dreximaier 10, fig.1a).
Regarding claim 9, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, wherein the magnet retainers (Dreximaier fig.1b:10) comprise fingers (Dreximaier extension of 10, fig.1a) that are formed as a single piece (Dreximaier 6, 10 form together, see fig.1b) with the rotor body (Dreximaier [0022]).
Regarding claim 19, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, wherein the magnet retainers (Rinholm fig.3:46) extend a distance radially away (Rinholm radial distance 46, fig.3) from the cylindrical surface less than that of each of the separate magnet pieces (Rinholm retainer 46 is less than magnets as shown in fig.2).
Regarding claim 20, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, wherein the magnet retainers (Dreximaier fig1b:10) extend a distance (Dreximaier h1) radially away from the cylindrical surface that is about the same as a radial height of each of the magnet pieces (Dreximaier height of 10, fig.1a).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Dreximaier (2007/0024141) in view of Rinholm et al (2005/0184611), Maki-Ontto et al (2016/0190883) and further in view of Hopkins et al (8,310,126) (hereinafter “Hopkins”). 
Regarding claim 8, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, however they do not disclose wherein the angled faces of the plurality of magnet retainers are not smooth.
Hopkins teaches wherein the angled faces of the plurality of magnet retainers (angle from along 63, see fig.3a) are not smooth (see edge of 63 as shown fig.3a). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotor of Dreximaier, Rinholm and Maki-Ontto to include the 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable Dreximaier (2007/0024141) in view of Rinholm et al (2005/0184611), Maki-Ontto (2016/0190883) and further in view of Ooyama et al (4,942,324) (hereinafter “Ooyama”). 
Regarding claim 10, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, however they do not disclose wherein the magnet retainers comprise fingers that are formed as separate pieces from the rotor body.
Ooyama teaches wherein the magnet retainers comprise fingers (fig.2:29a) that are formed as separate pieces from the rotor body (col 3, lines 55-60). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dreximaier, Rinholm and Maki-Ontto to include the features of Ooyama to provide advantage of eliminating disassembly of rotor core pieces of a rotor (col 2, line 58).
Regarding claim 11, Dreximaier, Rinholm, Maki-Ontto and Ooyama disclose the rotor of claim 10, wherein the fingers (Ooyama 29a, fig.2) include a dovetail shape (Ooyama col 3, line 61), the rotor body (Ooyama fig2:21a) includes dovetail slots (Ooyama col3 line 45-46) that are each sized and shaped to receive and retain the dovetail shape of one of the fingers (Ooyama 29a fig.2).
Regarding claim 12, Dreximaier, Rinholm and Maki-Ontto disclose the rotor of claim 1, however they do not disclose wherein the rotor body is comprised of a plurality of laminations.
Ooyama teaches wherein the rotor body (fig2:21a) is comprised of a plurality of laminations (col 3, line 36-40). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dreximaier, Rinholm and Maki-Ontto to include the rotor lamination of Ooyama to provide advantage of eliminating disassembly of rotor core pieces of a rotor (col 2, line 58).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable Dreximaier (2007/0024141) in view of Rinholm et al (2005/0184611), Maki-Ontto (2016/0190883), Ooyama et al (4,942,324) (hereinafter “Ooyama”) and further in view of Tapper (2007/0103023). 
Regarding claim 13, Dreximaier, Rinholm, Maki-Ontto, and Ooyama disclose the rotor of claim 12, however they do not disclose wherein the laminations include at least two retention laminations and one guide lamination. 
Tapper teaches wherein the laminations include at least two retention laminations (Tapper fig.3:19) and one guide lamination (Tapper 7, shown in fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dreximaier, Rinholm, Maki-Ontto and Tapper to include the rotor guide and retention lamination of Tapper to provide advantage of reduce the movement of the rotor magnets.
Regarding claim 14, Dreximaier, Rinholm, Maki-Ontto, Ooyama and Tapper disclose the rotor of claim 12, wherein the laminations include a plurality of retention laminations (Tapper 9, fig.3, [0021]) and a plurality of guide laminations (Tapper guide, 7 see fig. 2). 
Regarding claim 15, Dreximaier, Rinholm, Maki-Ontto, Ooyama and Tapper disclose the rotor of claim 14, wherein each of the retention laminations include a plurality of fingers .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dreximaier (2007/0024141) in view of Rinholm (2005/0184611), Maki-Ontto (2016/0190883), Ooyama et al (4,942,324), Tapper (2007/0103023) as applied to claim 15 above, and further in view of In view of Morel (7,701,100).
Regarding claim 16, Dreximaier, Rinholm, Maki-Ontto, Ooyama and Tapper disclose the rotor of claim 15, however they do not disclose wherein each of the guide laminations include a plurality of guide stubs.
Morel teaches wherein each of the guide laminations include a plurality of guide stubs (fig.3:10). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dreximaier, Rinholm, Maki-Ontto, Ooyama and Tapper to include the guide stubs of Morel to provide advantage of fastening magnets to rotor and reduce heat generated by magnets (Morel col 2, line 17).
Regarding claim 17, Dreximaier, Rinholm, Maki-Ontto, Ooyama, Tapper and Morel disclose the rotor of claim 16, wherein the guide stubs (Morel fig.3:10) extend a distance radially (Morel distance of 10, fig.3) away from the cylindrical surface less than that of the fingers (Ooyama 2:29, also see Morel 14, fig.3). 
Regarding claim 18, Dreximaier, Rinholm, Maki-Ontto, Ooyama, Tapper and Morel disclose the rotor of claim 16, wherein each of the guide laminations (Tapper guide,7 shown in fig. 2) is flanked by one of the retention laminations (Tapper [0021]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BART ILIYA/Examiner, Art Unit 2839
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839